internal_revenue_service number release date index number ------------------------------------------------------------ ------- ------------------------------------------ ------------------------------------------ ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number ------------------- refer reply to cc psi b03 plr-140217-08 date date trust grantor private_foundation state legend --------------------------------------------------------------------------------------- ------------------------ --------------------------------------------------------------------------------------- -------------------------- -------------------------------------------- ------ trustees -------------------------------------------------------------------------------- date n -------------------------- -------- dear ----------------- in a letter dated date and subsequent correspondence your representative requested a ruling regarding the income_tax consequences related to the transfer of appreciated securities as annuity payments described in a charitable_lead_annuity_trust clat agreement specifically your representative requested the following ruling that if the annual payment to the private_foundation by the trust is satisfied with appreciated marketable_securities such payment will not trigger a gain_or_loss to grantor or the trust under revrul_55_410 1955_1_cb_297 this letter responds to that request plr-140217-08 facts the facts and representations submitted are summarized as follows on date grantor created the trust under the laws of state and transferred to trust a partial interest in a family owned limited_liability_company the trust was intended to qualify under sec_2522 of the internal_revenue_code as a clat under its terms trust must make a set annuity_payment to the private_foundation each year of n percent of the initial value of its assets for the term of twenty years at this time the trustees wish to disburse directly to the private_foundation appreciated securities rather than disbursing from income the trust contains the following relevant provisions article iii provides that the annuity amount shall be paid in equal annual installments from income and to the extent income is not sufficient from principal if the initial net fair_market_value of the trust assets is incorrectly determined then within a reasonable period after the value is finally determined for federal tax purposes the trustee shall pay to the charitable_organization in the case of an undervaluation or receive from the charitable_organization in the case of an overvaluation an amount equal to the difference between the annuity amount s properly payable and the annuity amount s actually paid article vi provides that no additional contributions shall be made to the trust after the initial contribution article vii provides that the trustee shall not engage in any act of self-dealing within the meaning of sec_4941 as modified by sec_4947 and shall not make any taxable_expenditures within the meaning of sec_4945 as modified by sec_4947 the trustee shall not retain any excess_business_holdings that would subject the trust to tax under sec_4943 as modified by sec_4947 and sec_4947 or retain assets which if acquired by the trustee would subject the trustee to tax under sec_4944 as modified by sec_4947 and sec_4947 article x provides that the trust is irrevocable however the trustee shall have the power acting alone to amend the trust from time to time in any manner required for the sole purpose of ensuring that the annuity interest passing to the charitable_organization is a guaranteed_annuity_interest under sec_170 sec_2055 and sec_2522 and the regulations thereunder article xiv provides that during the donor’s life the donor shall have the right exercisable only in a nonfiduciary capacity and without the consent or approval of any plr-140217-08 person acting in a fiduciary capacity to acquire property held in the trust by substituting other_property of equivalent value statement of the law sec_671 provides in part that where it is found in subpart e part i of subchapter_j chapter subtitle a of the code that the grantor or another person shall be treated as the owner of any portion of a_trust then there shall be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in chapter in computing taxable_income or credits against the tax of an individual sec_675 found in subpart e provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which a power_of_administration is exercisable in a nonfiduciary capacity by any person without the approval or consent of any person in a fiduciary capacity for purposes of sec_675 the term power_of_administration includes a power to reacquire the trust corpus by substituting other_property of an equivalent value in 114_f2d_217 2d cir the trustees of a testamentary_trust were directed to pay the beneficiary five million dollars upon the beneficiary becoming forty-years-old the trustees had a choice of whether to pay in cash or through securities and chose to pay part in cash and part in securities the court held that the transfer of those securities resulted in a taxable_exchange as the beneficiary had a claim against the trust for an ascertainable value the court noted that the trustee exercising its choice to make a transfer from the corpus instead of selling the stock first realizing gain and then paying the beneficiary should not result in different tax consequences revrul_83_75 1983_1_cb_114 adopted the reasoning in kenan and found that a distribution by a non-grantor irrevocable_trust of appreciated securities in satisfaction of its obligation to pay a fixed annuity to a charitable_organization resulted in a taxable gain to the trust the service noted that although the trustee had the authority to pay the annuity to qualified charities of the trustee’s choice the distribution was a taxable_exchange as it was made to satisfy a right to receive a specified dollar amount revproc_2007_45 2007_2_cb_89 provides guidelines for creating charitable_lead_annuity trusts including sample trust agreements as well as explanations of the various provisions in these sample agreements it also describes some tax consequences to different actions involving these trusts revproc_2007_45 section provides that the donor to a grantor charitable_lead_annuity_trust may claim a federal_income_tax charitable deduction under sec_170 in the year that assets are plr-140217-08 irrevocably transferred to the trust during the charitable_lead_annuity period the donor is taxed on all income earned by the trust and does not receive any charitable deduction under sec_170 for the annuity payments to the charitable_beneficiary as they are made sec_170 provides in part that no deduction shall be allowed under sec_170 for the value of any interest in property other than a remainder_interest transferred in trust unless the interest is in the form of a guaranteed annuity or the trust instrument specifies that the interest is a fixed percentage distributed yearly of the fair_market_value of the trust property to be determined yearly and the grantor is treated as the owner of such interest for purposes of applying sec_671 revproc_2007_45 section states that if the trustee distributes appreciated_property in satisfaction of the required annuity_payment of a grantor charitable_lead_annuity_trust the donor will realize capital_gain on the assets distributed to satisfy part or all of the annuity_payment revrul_55_410 provides that the satisfaction of a mere pledge to a charity with property that has either appreciated or depreciated in value does not give rise to a taxable gain or a deductible loss the service stated that it would be inconsistent to treat such payment or transfer as a contribution or gift and at the same time as a satisfaction of a debt with the tax consequences which would ordinarily follow from the use of appreciated or depreciated_property to pay a debt conclusion based solely on the facts submitted and the representations made we conclude that grantor would recognize gain on the use of appreciated securities by the trustees to make the annuity payments to the private_foundation as required by the terms of the trust revrul_55_410 does not apply to this situation where the transfers are made from a clat to satisfy annuity payments the charity has a claim against the clat’s assets which would be satisfied by the transfer of the appreciated securities see kenan and revrul_83_75 this is contrary to the reasoning in revrul_55_410 which found that a pledge to a charity is not a debt in addition sec_170 permits a charitable deduction upon the establishment and funding of the clat for the present_value of the annuity interest given to the charity even though payments equaling that value will not be made until the future an individual making a pledge to a charity does not receive an income_tax deduction until the pledge is satisfied by the transfer of property to the charity therefore there are no income_tax consequences on the creation of a pledge agreement as there are upon the creation of a clat the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury plr-140217-08 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s james a quinn senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
